Title: To George Washington from Battaile Muse, 19 July 1785
From: Muse, Battaile
To: Washington, George



Honourable Sir
Berkeley County July 19th 1785

I wrote to you some Time ago respecting the Debt due you by Mr Henry Whiting[.] Least the Letters Fail’d I have to inform you that I expect to receive the money from the Sheriff in this County the Last week in Septr. When received I shall waite on you Immediatly I shall endeavour to Collect the money and be at Mount Vernon before the middle of October next. I am Sir your Obedient Humble servant

Battaile Muse

